Exhibit 10.1


STOCK PURCHASE AGREEMENT


AGREEMENT dated May 31, 2016, between GELI Holdings, Inc., a California
corporation (hereinafter the "Buyer") and Kerry Driscoll; Mind Solutions Inc., a
Nevada corpora- tion; and, Brent Fouch (hereinafter collectively, the
("Sellers").
This Agreement sets forth the terms and conditions upon which the Sellers are
today selling to the Buyer, and the Buyer is today purchasing from the Sellers,
the following se- curities of Mind Solutions Inc.:   1,000,000,000 shares of
Common Stock; 4,000,000 shares of Series A Preferred Stock, par value $0.001 per
share, which constitutes 100% of the total outstanding shares of Series A
Preferred Stock; and 1,000,000 shares of Series B Preferred Stock, par value
$0.001 per share, which constitutes 100% of the total outstanding shares of
Series B Preferred Stock (the "Shares") and which also constitutes a majority of
the voting power of (1) each class of out- standing common stock and each class
or series of preferred stock, and (2) all classes of common stock and preferred
stock combined. (the "Shares").  In addition to and as part and parcel of the
foregoing, Buyer is acquiring from Messrs. Driscoll and Fouch two (2) promissory
notes;  one in the amount of $180,000 from Mr. Driscoll and one in the amount of
$90,000 from Mr. Fouch.  In consideration of the delivery of the aforementioned
Shares, the promissory notes, and the execu- tion of a related agreement with
for the acquisition of Rapid Fire Marketing. Inc. (hereinafter "RFMI") by Buyer,
as well as the mutual covenants, promises, warranties, and agreements con-
tained herein, the parties hereby agree as follows:


I.   SALES OF THE SHARES.
1.01                          Shares being Sold.   Subject to terms and
conditions of this Agreement, the Sellers are selling, assigning, transferring,
conveying and delivering the Shares
1

--------------------------------------------------------------------------------




of Mind Solutions Inc. (hereinafter the "Company" or "Mind Solutions Inc." or
"VOIS") to the Buyers at the closing provided for in Section 1.03 hereof (the
"Closing"), free and clear of all liens, charges, or encumbrances of whatsoever
nature.  The Shares will be issued in the names directed by the Buyer to the
Sellers.
1.02                                   Consideration.   Sellers will deliver to
Buyer 1,000,000,000 shares of Common Stock which when issued will constitute
91.84% of the total outstanding shares of the Common Stock; 1,000,000,000 shares
of Common Stock; 4,000,000 shares of series A Pre- ferred Stock, par value
$0.001 per share, which constitutes 100% of the total outstanding shares of
Series A Preferred Stock; and 1,000,000 shares of Series B Preferred Stock, par
value $0.001 per share, which constitutes 100% of the total outstanding shares
of Series B Preferred Stock (the "Shares") which also constitutes a majority of
the voting power of (1) each class of outstanding common stock and each class or
series of preferred stock, and (2) all classes of common stock and preferred
stock combined.  The Shares represent a majority of the voting power of each of
the three classes of stock: (1) Com- mon; (2) Series A Convertible Preferred
Stock; and, (3) Series B Preferred Stock.  There are no other classes of stock
authorized, issued or outstanding.  In addition to the above, the Shares also
represent a majority of the combined voting power of all common and preferred
stock.  In addi- tion to and as part and parcel and part of the consideration
for this transaction, Buyer is acquiring from Messrs. Driscoll and Fouch two (2)
promissory notes; one in the amount of $180,000 from Mr. Driscoll and one in the
amount of $90,000 from Mr. Fouch.  In consideration of the delivery of the
aforementioned Shares, the promissory notes, and the execution of a related
agreement with for the acquisition of Rapid Fire Marketing, Inc. (hereinafter
"RFMI") by Buyer, as well as the mutual covenants, promises, warranties, and
agreements contained herein.


1.03                         Closing.   The Closing of the transactions provided
for in Section 1.04 and 1.05 is taking place at the office of George Mattia in
San Diego, California.
2

--------------------------------------------------------------------------------




1.04                          Delivery by the Sellers.   At the Closing, the
Sellers are delivering to the Buyer or as directed by the Buyer (i) certificates
representing the Shares registered in the name of Buyer, and (2) all books,
records, documents, bank accounts, and correspondence of Mind So- lutions Inc.,
a Nevada corporation not previously delivered to Buyer
1.05           Delivery by the Buyer.   At the Closing the Buyer is delivering
to the Sellers the $100,000 payment provided for in Section 1.02 hereof as
follows:   $50,000 upon the exe- cution of an agreement to purchase Rapid Fire
Marketing, Inc. ("RFMI"); $25,000 upon RFMI filing its 2015 10-K with the SEC
and OTC Markets (Buyer is responsible for filing the 2015 Form 10-K and Buyer is
responsible for subsequent filings) and, $25,000 upon VOIS filing its Form 10-K
for the year ended 2015 with the SEC and OTC Markets.  All expenses regarding
VOIS will be paid by Sellers and all expenses regarding VOIS's 2015 Form 10-K
will be paid by Sellers.  The foregoing consideration is the same consideration
referred to in the RFMI agreement and is not in addition thereto.


II.  RELATED TRANSACTIONS.
2.01                          Finder.   Sellers and Buyer acknowledge that there
are no finders in con- nection with the transaction contemplated herein.
2.02                          Expenses.   Each party is responsible for paying
all expenses incurred by him in connection with this transaction, including but
not limited to filing fees, legal fees, ac- counting fees, escrow agent fees,
printing expenses, certificate engraving fees and transfer agent fees unless
otherwise provided for in this agreement.
2.03                         No Dissent.   The Sellers do not dissent with
respect to the acquisition of Mind Solutions Inc., a Nevada corporation, by
Buyer.
2.04                         Resignation.   At the Closing, all of the current
directors and officers of


3

--------------------------------------------------------------------------------




Mind Solutions Inc. will deliver their resignations.


III.   REPRESENTATIONS AND WARRANTIES BY THE SELLERS.
The Sellers hereby jointly and severally represent and warrant as follows:
3.01                          Organization, Capitalization, etc.
(a)       The Mind Solutions Inc., a Nevada corporation is a corpo- ration duly
organized, validly existing, and in good standing under the laws of the state of
Nevada, and is qualified in no other state.


(b)      The authorized capital stock of Mind Solutions Inc., a Nevada
corporation consists of 10,000,000,000 shares of common stock, par val- ue
$0.001 per share, of which 88,841,083 Common shares are validly issued and
outstanding, fully paid and non-assessable; 10,000,000 shares of Series A Con-
vertible Preferred Stock, par value $0.001 per share of which 4,000,000 Series A
Convertible Preferred shares are validly issued and outstanding, fully paid and
non-assessable; and, 1,000,000 shares of Series B Preferred Stock, par value
$0.001 per share of which 1,000,000 Series B Preferred shares are validly issued
and outstanding, fully paid and non-assessable.  All of the Shares owned by the
Sellers are owned free and clear of any liens, claims, options, charges, or
encum- brances of whatsoever nature.  The Sellers have the unqualified right to
sell, as- sign, and deliver the Shares, and, upon consummation of the
transactions contem- plated by this Agreement, the Buyer will acquire good and
valid title to the Shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature.  The Buyer acknowledges that the
Shares being acquired from the Sellers are restricted securities as that term is
defined in Rule 144 of the Secu- rities Act of 1933, as amended (the "Act"). 
There are no outstanding options or other agreements of any nature whatsoever
relating to the issuance by Mind Solu-
4

--------------------------------------------------------------------------------




tions Inc., a Nevada corporation, of any shares of its capital stock.
(c)       Mind Solutions Inc. has the corporate power and authority to carry on
its business as presently conducted.
3.02                          No Violation.   Neither the execution and delivery
of this Agree- ment nor the consummation of the transactions contemplated hereby
will constitute a violation or default under any term or provision of the
Certificate of Incorporation or Bylaws of VOIS, or of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which VOIS
or any of the Sellers is a party or by which VOIS or any of the Sellers is
bound.
3.03                          Financial Statements.   The Sellers will deliver
to the Buyer finan- cial statements (audited and/or unaudited as required by SEC
regulations) prepared in accordance with Reg. S-X of the Securities Exchange Act
of 1934, as amended and in accordance with gen- erally accepted accounting
principles through the balance sheet and income statement through March 31,
2016.  Patrick Heyn, a CPA registered with the PCAOB will audit the December 31,
2015 financial statements and review the quarterly stub periods as required by
Reg. S-X of the Securities Exchange Act of 1934, as amended.  Sellers will be
responsible for any costs related to filing the 2015 10-K and obtaining Terry L.
Johnson, CPA's consent to use his audit report dated March 31,2015 in the VOIS
2015 Form 10-K.  Buyer is responsible for any costs related to a re- audit of
the 2014 financial statements if needed.   That balance sheet and income
statement are true and correct and a fair and accurate presentation of the
financial condition and assets, liabili- ties (whether accrued, absolute,
contingent, or otherwise), and income of VOIS as of the date thereof in
accordance with generally accepted principals of accounting applied on a
consistent basis.  Buyer will be responsible for the cost of the preparation of
the forgoing financial state- ments and audit thereof.
3.04                          Tax Returns.   Mind Solutions Inc. has duly filed
all tax reports and returns required to be filed by it and has fully paid all
taxes and other charges claimed to be due from it by federal, state, or local
taxing authorities (including without limitation those due in re- spect of its
properties, income, franchises, licenses, sales, and payrolls); there are not
liens upon
5

--------------------------------------------------------------------------------




any of Mind Solutions Inc.'s property or assets; there are not now any pending
questions relating to, or claims asserted for, taxes or assessments asserted
against Mind Solutions Inc..  Attached hereto as Exhibit 1 are true and current
copies of such taxes returns.
3.05                          Title to Properties; Encumbrances.  Mind Solutions
Inc. has good and marketable title to all of its properties and assets, real and
personal, tangible and intangible, including without limitation the properties
and assets reflected in the March 31, 2016 balance sheet of Mind Solutions Inc. 
All such properties and assets reflected in that balance sheet have a fair
market or realizable value at least equal to the value thereof as reflected upon
the balance sheet, and they are subject to no mortgage, pledge, lien,
conditional sale agreement, encum- brance, or charge of whatsoever nature.
3.06                          Accounts Receivable.   All accounts receivable of
Mind Solutions Inc., whether reflected in its March 31, 2016 balance sheet or
otherwise, represent sales actually made in the ordinary course of business and
the reserve for collectability of receivables as re- flected in the aforesaid
balance sheet is adequate and was calculated in a way consistent with past
practice.   There are not now any questions, controversies, or disputes relating
to any ac- counts receivable of Mind Solutions Inc.
3.07                          Liabilities.   Except as set forth on the Sellers'
Liability Schedule 3.07 and filings with the SEC, there are no outstanding
liabilities of Mind Solutions Inc., whether absolute, accrued, contingent, or
otherwise and whether due or to become due.  Further, the Sell-  ers do not know
or have any reasonable ground to know of any basis for the assertion against
Mind Solutions Inc. of any liability or obligation as of March 31, 2016, of any
nature or in any amount not fully reflected or reserved against in the March 31,
2016 balance sheet.  Mind Solu- tions, Inc. has liabilities of $1,642,272 as
reported in its Form 10-Q for the period ending Sep- tember 30, 2015.




6

--------------------------------------------------------------------------------




3.08                          Absence of Certain Changes.   Mind Solutions Inc.
has not since March 31, 2016:
(a)       Suffered any material adverse change in financial condi- tion, assets,
liabilities, business, or prospects;
(b)       Incurred any obligation or liability (whether absolute, ac- crued,
contingent, or otherwise) other than in the ordinary course of business and
consistent with past practice, but not exceeding $5,000.00;
(c)       Paid any claim or discharged or satisfied any lien or en- cumbrance or
paid or satisfied any liability (whether absolute, accrued, contin- gent, or
otherwise) other than liabilities shown or reflected in Mind Solutions Inc.'s
March 31, 2016 balance sheet or liabilities incurred since March 31, 2016, in
the ordinary course of business and consistent with past practices;


(d)      Permitted or allowed any of its assets, tangible or intangi- ble, to be
mortgaged, pledged, or subjected to any liens or encumbrances;
(e)       Written down the value of any inventory or written-off as
uncollectible any notes or accounts receivable or any portion thereof, except
for write-offs of such items in the ordinary course of business and at a rate no
greater than during the fiscal year ended December 31, 2015;
(f)        Cancelled any other debts or claims or waived any rights of
substantial value, or sold or transferred any of its assets or properties,
tangible or intangible, other than sales of inventory or merchandise made in the
ordinary course of business and consistent with past practice;
(g)       Made any capital expenditures or commitments in excess of $5,000.00
for additions to property, plant or equipment;
(h)       Declared, paid, or set aside for payment to its stockholders any
dividend or other distribution in respect of its capital stock or redeemed or
7

--------------------------------------------------------------------------------




purchased or otherwise acquired any of its capital stock or any options relating
thereto or agreed to take any such action;
(i)         Made any material change in any method of accounting or accounting
practice.
3.09                          Litigation.   There are no pending actions,
proceedings, or investi- gations pending or, to the knowledge of the Sellers,
threatened against Mind Solutions Inc., and neither Mind Solutions Inc. nor the
Sellers know or have any reason to know of any basis for any such action,
proceeding, or investigation.  There is no event or condition of any kind or
character pertaining to the business, assets, or prospects of Mind Solutions
Inc. that may materially and adversely affect such business, assets or prospects
other than as disclosed in VOIS's reports filed with the SEC.  VOIS reports
filed with the SEC reflect one outstanding judgment in excess of $150,000.
3.10                          Disclosure.   The Sellers have disclosed to the
Buyer all facts mate- rial to the assets, prospects, and business of Mind
Solutions Inc.  No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Buyer pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or there- in not misleading or
necessary in order to provide a prospective purchaser of the business of Mind
Solutions Inc. with proper information as to Mind Solutions Inc. and its
affairs.
3.11                          SEC Filings.   Mind Solutions Inc. is currently
delinquent with its filings with the Securities and Exchange Commission
("SEC").  Within 30 days from the date of this agreement, the Sellers will cause
Mind Solutions Inc. to file all required reports and other instruments necessary
to bring the SEC and FINRA filings current.  The expenses, including le- gal and
accounting fees, to file the 2015 Form 10-K will be paid by Sellers.  The Buyer
will be responsible for costs relating to subsequent reports.  Buyer will be
responsible for costs relating to amendments to existing reports.  Further,
Sellers will provide cost free assistance with respect
8

--------------------------------------------------------------------------------




to any activity or information which occurred prior to this change in control.
3.12                          Legend.   The Certificates representing the Shares
delivered pur- suant to this Agreement shall bear a legend in the following
form:
"The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the "Act"), as amended, or any other applicable federal
or state securities acts; and are 'restricted securities' as defined by Rule 144
of the Act.  The shares may not be transferred, sold or otherwise disposed of
unless: (1) a registra- tion statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of counsel for the Company that no
violations of any securities acts will be involved in any transfer," and


3.13                          Holding Period.   If the Shares represented by
these Certificates have been held for a period of at least six (6) months and if
Rule 144 of the Act is applicable (there being no representations by Mind
Solutions Inc. or the Sellers that Rule 144 is applicable), then the Buyer may
make sales of the Shares only under the terms and conditions prescribed by Rule
144 of the Act.


IV.   REPRESENTATIONS AND WARRANTIES BY THE BUYER.
The Buyer hereby represents and warrants as follows:
4.01                          Organization, etc.   The Buyer is a California
corporation located in San Diego, California.


4.02                          Authority.   The execution and delivery of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby have been duly authorized by the Buyer.
4.03                          No Violation.   Neither the execution nor the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will constitute a vio-
9

--------------------------------------------------------------------------------




lation of California law.
4.04                          Representations Regarding the Acquisition of the
Shares.
(a)       The undersigned buyer understands that the SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
OR ANY STATE SECURITIES AGENCIES;
(b)       The Buyer is not an underwriter and is acquiring the Sell- er's Shares
solely for investment for the account of undisclosed principals and not with a
view to, or for, resale in connection with any distribution within the mean- ing
of the federal securities act, state securities acts or any other applicable
state securities acts;
(c)       The Buyer understands the speculative nature and risks of investments
associated with Mind Solutions Inc. and confirms that the Shares are suitable
and consistent with his or her investment program and that his or her fi-
nancial position enables him or her to bear the risks of this investment; and
that there may not be any public market for the Shares subscribed for herein;
(d)      The Shares subscribed for herein may not be transferred, encumbered,
sold, hypothecated, or otherwise disposed of to any person, without the express
prior written consent of Mind Solutions Inc. and the prior opinion of counsel
for Mind Solutions Inc. that such disposition will not violate federal and/ or
state securities acts.  Disposition shall include, but is not limited to acts of
sell- ing, assigning, transferring, pledging, encumbering, hypothecating,
gibing, and any form of conveying, whether voluntary or not;


(e)       To the extent that any federal, and/or state securities laws shall
require, the Buyer hereby agrees that any Shares acquired pursuant to this
Agreement shall be without preference as to assets;
10

--------------------------------------------------------------------------------




(f)        The Sellers are under no obligation to register or seek an exemption
under any federal and/or state securities acts for any stock of Mind So- lutions
Inc., a Nevada corporation or to cause or permit such stock to be trans- ferred
in the absence of any such registration or exemption and that the Buyer herein
must hold such stock indefinitely unless such stock is subsequently regis- tered
under any federal and/or state securities acts or an exemption from registra-
tion is available;
(g)       The Buyer has had the opportunity to ask questions of Mind Solutions
Inc. and the Sellers and receive additional information from Mind Solutions Inc.
and the Sellers to the extent that the Mind Solutions Inc. and the Sellers
possessed such information, or could acquire it without unreasonable ef- fort or
expense necessary to evaluate the merits and risks of any investment in Mind
Solutions Inc.  Further, the Buyer has been given: (1) All material books and
records of Mind Solutions Inc., a Nevada corporation; (2) all material con-
tracts and documents relating to the proposed transactions; and, (3) an
opportunity to question the Sellers and the appropriate executive officers;


V.   SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.
5.01                          Survival of Representations.   All
representations, warranties, and agreements made by any party in this Agreement
or pursuant hereto shall survive the execution and delivery hereof and any
investigation at any time made by or on behalf of any party.


5.02                          Indemnification.   The Sellers, jointly and
severally, agree to in- demnify the Buyer and hold it harmless from an in
respect of any assessment, loss, damage, lia- bility, cost, and expense
(including without limitation interest, penalties, and reasonable attor- neys'
fees) in excess of $1,000 in the aggregate, imposed upon or incurred by the
Buyer resulting from a breach of any agreement, representation, or warranty of
the Sellers.  Assertion by the
11

--------------------------------------------------------------------------------




Buyer of its right to indemnification under this Section 5.02 shall not preclude
the assertion by the Buyer of any other rights or the seeking of any other
remedies against the Sellers.


VI.   MISCELLANEOUS.
6.01                          Expenses.   All fees and expenses incurred by the
Sellers in connec- tion with the transactions contemplated by this Agreement
shall be borne by the Sellers and all fees and expenses incurred by the Buyer in
connection with the transactions contemplated by this Agreement shall be
borne·by the Buyer.
6.02                          Further Assurances.   From time to time, at the
Buyer's request and without further consideration, the Sellers, at their own
expense, will execute and transfer such documents and will take such action as
the Buyer may reasonably request in order to effectively consummate the
transactions herein contemplated.
6.03                          Parties in Interest.   All the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the prospective heirs, beneficiaries,
representatives, successors, and assigns of the parties hereto.
6.04                          Prior Agreements; Amendments.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter here- of.  This Agreement may be amended only by a
written instrument duly executed by the parties hereto or their respective
successors or assigns.
6.05                          Headings.   The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or inter- pretations of this Agreement.


6.06                          Governing Law.     This Agreement shall be
governed by and construed and enforced in accordance with the laws of the state
of Nevada, without regard to its conflict-of-laws rules and venue of any actions
brought under this Agreement will be in the state or federal courts of the State
of Nevada.
12

--------------------------------------------------------------------------------




6.07                          Notices.   All notices, requests, demands, and
other communica- tions hereunder shall be in writing and shall be deemed to have
been duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) as follows:
If to the Sellers:
Kerry Driscoll/Brent Fouch/Mind Solutions, Inc.
3525 Del Mar Heights Road
Suite 802
San Diego, California 92130


If to the Buyer:
GELI Holdings, Inc.
c/o Conrad C. Lysiak
The Law Office of Conrad C. Lysiak
601 West First Avenue
Suite 903
Spokane, Washington 99201
Tel:            509-624-1475
Email:            cclysiak@lysiaklaw.com


If to Attorney for Buyer:
Conrad C. Lysiak
The Law Office of Conrad C. Lysiak
601 West First Avenue
Suite 903
Spokane, Washington 99201
Tel:            509-624-1475
Email:            cclysiak@lysiaklaw.com


6.08                          Agent.   Each of the Sellers, individually shall
have full authority to execute all documents and receive the consideration
herein on behalf of the other Sellers.
6.09                          Effect.   In the event any portion of this
Agreement is deemed to be null and void under any state or federal law, all
other portions and provisions not deemed void or voidable shall be given full
force and effect.
6.11                          Counterparts.   This Agreement may be executed
simultaneously in
13

--------------------------------------------------------------------------------




several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, this Agreement has been duly executed and deliv- ered by the
Sellers and the Buyer, on the date first above written.

 
BUYER:
     
GELI Holdings, Inc.
         
By:
SHALAH MATTIA
   
Shalah Mattia, President
             
SELLERS:
         
BRENT FOUCH
 
Brent Fouch
         
KERRY DRISCOLL
 
Kerry Driscoll
     
Mind Solutions Inc.
         
By:
KERRY DRISCOLL
   
Kerry Driscoll, CEO












14